DECLARATION OF Evangeline Howard

I, Evangeline Howard, hereb

y declare under penalty of perjury pursuant to 28
USC. § 1746

1. Iam employed by the U.S. Department of State as an Attorney Adviser. In that
capacity I am authorized to search the electronic Consular Consolidated Database
(“CCD”) of the US Department of State, Bureau of Consular Affairs, for records of
immigrant and nonimmigrant visa applications. I make this declaration based on my

personal knowledge, and review of official documents and records maintained by the
Department of State

2. The CCD contains electronic data recording visa applications, and visas issued and
refused, at U.S. diplomatic and consular posts worldwide.

3. On June 22, 2020 the President of the United States signed Presidential Proclamation
(P.P.) 10052, which extends PP. 10014, which suspended the entry to the United States
of certain immigrant visa applicants, through December 31, 2020.

3. In relation to Fouad Maksoud and Samar Kleib v. U.S. Department of State et, al.
Case No: 20-1849 (TSC), I have reviewed the Complaint, the Amended Complaint, and
supporting materials, which provide the names and other personal information
conceming the two individuals identified therein. This Declaration sets forth a true and

correct summary of the information available in the CCD regarding the visa applications
identified in the complaint.

4. The CCD reflects that the diversity visa application assigned case number

2020AS21308 in the Department of State system was filed by Fouad Junior Maksoud, at
the U.S. Embassy in Beirut on May 20, 2020

5. The CCD reflects that the diversity visa application assigned case number
2020AS21308 in the Department of State system was filed by Samar Kleib, as a
derivative of Fouad Junior Maksoud, at the U.S. Embassy in Beirut on May 20, 2020.

6. The CCD reflects that on May 20, 2020, the consular officer at the U.S. Embassy in
Beirut determined that plaintiffs Maksoud and Kleib were both subject to P_P. 10014.

7. The CCD reflects that also on May 20, 2020, the consular officer at the U.S. Embassy
in Beirut submitted a request to the Assistant Secretary for Consular Affairs, requesting
that he exercise the authority delegated to him by the Secretary of State under Section

2(b)(iv) of P.P. 10014, and determine that the entry of Maksoud and Kleib would be in
the national interest
8. The CCD reflects that on September 17, 2020, the Assistant Secretary declined to
exercise the authority delegated to him under 2(b)(iv) of P.P. 10014, and thus did not
determine that the entry of Maksoud and Kleib would be in the national interest.

9. The CCD reflects that the consular officer in Beirut issued diversity visas for both

Maksoud and Kleib on September 17, 2020, with the annotation “Entry Subject to PP
10014” written on both visas.

10. The consular officer at the US Embassy in Beirut informed me via email on October
20, 2020 that the expiration date of both Maksoud and Kleib’s visas is March 10, 2021.

I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
foregoing is true and correct to the best of my knowledge.

Zlld

Evangeline Howard
Attorney Adviser
United States Department of State

October 21, 2020
